COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                           TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762


                                               August 5, 2015


       Jennifer Rossmeier                                           John Ritenour, Jr.
       Bexar County Assistant District Attorney                     Attorney At Law
       101 W. Nueva St.                                             Milam Building, Suite 1716
       San Antonio, TX 78205                                        115 East Travis Street
       * DELIVERED VIA E-MAIL *                                     San Antonio, TX 78205
                                                                    * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:     04-14-00862-CR
              Trial Court Case Number:     2012CR7108
              Style:                       Noel Martinez Balderas v. The State of Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                          Very truly yours,
                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853